IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

VICTOR WILSON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4289

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 3, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Victor Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.